Citation Nr: 0319442	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  98-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to assignment of a higher disability rating 
for left ureteropel VIC junction obstruction, currently 
rated as 20 percent disabling.

2.	Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A May 1998 Board decision granted service 
connection for left kidney disability, and the RO effectuated 
the Board's decision in a June 1998 rating decision, 
assigning a 20 percent disability rating for left 
ureteropelvic junction obstruction disability, effective 
March 27, 1992.  By rating decision in July 1998, the RO 
denied entitlement to TDIU.  The veteran has completed 
appeals from the June 1998 and July 1998 rating decisions.  
In November 1999, the veteran testified at a Board 
videoconference hearing.

The Board subsequently denied the veteran's appeal as to both 
issues by decision dated April 5, 2000.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated 
February 27, 2001, the Court granted a motion by VA to remand 
the case and to stay further proceedings.  The Court vacated 
the Board's April 5, 2000, decision and remanded the case to 
the Board for further action.  In September 2001, the Board 
remanded the case for compliance with the Veterans' Claims 
Assistance Act (VCAA) and for additional development of the 
evidence.




FINDINGS OF FACT

1.	The veteran's service-connected left ureteropel VIC 
junction obstruction is manifested by frequent episodes of 
colicky pain, but infection, recurrent kidney stones or 
the need for catheterization.

2.	The veteran's service-connected disabilities to not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
left ureteropel VIC junction obstruction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.115(b) and Codes 7509, 7511 (2002).

2.	The criteria for entitlement to a total disability rating 
based on individual unemployability have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection and increased ratings.  A March 2002 RO 
letter informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining as well as his responsibilities in connection with 
identifying and obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records, 
including a VA examination report from November and December 
2002.  As the record shows that the veteran has been afforded 
a VA examination, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Moreover, no additional pertinent evidence 
has been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.



Increased Rating for Left Ureteropel VIC Junction Obstruction

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his left ureteropel VIC 
junction obstruction is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

By way of a June 1998 rating decision, the RO granted the 
veteran service connection for his left ureteropel VIC 
junction obstruction and assigned a 20 percent disability 
rating, effective March 27, 1992.

The record contains extensive private and VA medical 
evidence.  July 1991 medical records from St. Vincent's 
Hospital reveal that he complained of a 10-year history of 
intermittent left flank pain associated with increased fluid 
intake.  He had an IVP consistent with UPJ obstruction.  The 
veteran underwent a left pyeloplasty in June 1991 without 
incident and postoperatively the veteran did well.

A November 1992 letter from Dr. Navarre stated that in August 
1992, the veteran underwent an IVP which resulted in normal 
findings, with chronic changes on the left side.  He also had 
a cystoscopy and retrograde pyelogram which showed normal 
ureter and ureteral pelvic junction which were chronic in 
nature.  A subsequent lasix renogram also showed normal 
results.  The physician noted that the veteran would continue 
to have chronic changes on his radiographic studies, which is 
part of the natural history of his disease, and that the 
veteran was stable from a genitourinary standpoint.

In May of 1993, the veteran underwent VA examination.  The 
veteran reported recurrent left upper quadrant swelling and 
pain with intermittent nausea since the early 1980s.  The 
veteran reported monthly episodes of colic pain, especially 
after drinking large amounts of fluid.  Laboratory data 
showed a creatinin of 1.0, a BUN of 13 and electrolytes that 
were normal.  Urinalysis showed 0 trace protein.  No cast or 
blood crystals were found.  The physician's diagnosis was 
left ureteropelvic junction partial obstruction, status post 
pyeloplasty with a good surgical result.  The physician 
noted, however, that the veteran continued to have recurrent 
pain on the left side.

Medical records show that the veteran was treated at St. 
Vincent's Medical center in 1994 and 1995.  In June 1994, the 
veteran was diagnosed with hydronephrosis of the left kidney.  
In August 1994, the veteran was treated for a left kidney 
stone.  In November 1994, the veteran underwent a 
cystourethroscopy and left retrograde pyelogram.  The 
postoperative diagnosis was left hydronephrosis, possible 
left ureteral calculus.  In April 1995, the veteran was 
treated in the emergency room for a urinary tract infection.  
The physician's diagnosis also included status post left 
ureteral stent placement and lithotripsy.  

The veteran underwent a VA examination in July 1997.  The 
veteran reported continuing flank pain on the left side.  
Objective examination revealed a mildly dysfunctional left 
kidney and a renal panel revealed completely normal results 
with a BUN in the normal range.

The veteran underwent an additional VA examination in 
November 2002.  The physician reviewed the veteran's 
extensive medical records which showed multiple imaging 
studies done 1994 and 1995 and the lithotripsy in March 1995 
for an obstructing stone.  The physician also noted that in 
May 2001, a CAT scan revealed left hydronephrosis and some 
calcification along the anterior margin of the renal pelvis.

The veteran reported having one or two urinary tract 
infections, but none for the last seven years.  He noted that 
no catheterization was needed and that he was not under diet 
or drug therapy, except for 30 Darvocet pain pills used in 
the previous 6 months for pain that occurred bi-monthly.

The veteran stated that he has not engaged in full-time 
employment since leaving the service in 1987.  He stated that 
he has held short-term subcontracting jobs but that his work 
is limited by his episodes of pain as well as fatigue.  The 
physician noted that the veteran had submitted a letter July 
2001 letter from a former employer which stated that the 
veteran was a good worker, but that his ability to complete 
jobs had diminished starting in 1998.  The veteran reported 
that his pain consists of severe pain bi-monthly as well as 
constant but milder discomfort daily.

On physical examination, a urinalysis showed normal results.  
His BUN and creatinine were normal.  The physician's 
diagnosis was chronic left ureteral pelvic junction 
obstruction.

The physician noted that despite the veteran's reportedly 
debilitating pain, the veteran reported only needing 30 
Darvocet pills over the last six months.  The veteran 
estimated that seven to eight of his emergency room visits 
since 1992 have been for colic pain.  The physician noted 
that the veteran's medical records fail to document any 
disabling pain or need for medical intervention since the 
2001 CAT scan.

The physician noted that the veteran's medical evidence 
documented stones in 1995, but that it could not be 
determined if the subsequent CAT scans showing calcifications 
were evidence of residuals from the stone noted in 1995 or 
new stones.  The physician noted that the veteran is not on 
any drug or diet therapy for kidney stones, other than a 
self-imposed limitation of fluids.  The physician noted that 
the veteran does not require any invasive procedures more 
than two times a year, and in fact the last documented 
invasive procedure was in 1995.  The physician noted that the 
veteran did suffer from frequent episodes of colic, but did 
not note the presence of infection, other than a urinary 
tract infection in 1994-1995.  The physician's impression was 
that while the left kidney was not normal in anatomy, he did 
not note significant kidney functional impairment.

The physician also noted that the severe disabling colicky 
pain described by the veteran would be atypical in the 
absence of a current obstruction.  He stated that if imaging 
studies did not show any ongoing obstruction, it would be 
difficult to accept this as the cause for the level of pain 
that would prevent regular gainful employment.

A CAT scan performed in December 2002 showed evidence of a 
mild hydronephrosis on the left side.  A lasix renal scan 
performed in December 2002 showed total renal function within 
normal limits.  Following lasix administration, there was 
prompt clearance of activity from the left renal pelvis, 
indicating obstruction was not present.

The physician evaluated the test results and stated that they 
were consistent with dilation of the left collecting system 
without evidence of an ongoing obstruction and that in the 
absence of demonstrable obstruction, it would be unlikely 
that the residual pelvic dilation should account for the 
amount of pain that the veteran reports.

The veteran's disability is currently rated under Diagnostic 
Codes 7509 and 7511.  The rating criteria for Diagnostic 
Codes 7509 and 7511 were revised on February 17, 1994.  Where 
a law or regulation changes after a claim has been filed or 
reopened but before administrative or judicial appeal process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of Veteran's Affairs to do otherwise and the 
Secretary did so.  Karnas v. Dirwinski, 1 Vet. App. 308, 313 
(1991).

The rating criteria for Diagnostic Code 7511 prior to 
February 17, 1994 stated that stricture of the ureter was to 
be rated as hydronephrosis.  The rating criteria for 
Diagnostic Code 7511 on and after February 17, 1994 states 
that stricture of the ureter is to be rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  1) diet therapy, 2) 
drug therapy, or 3) invasive or non-invasive procedures more 
than two times a year.

Prior to February 17, 1994, the rating criteria for 
Diagnostic Code 7509 dictated that moderate hydronephrosis 
with frequent attacks of colic, requiring catheter drainage 
merited a 20 percent rating.  A 30 percent rating was 
warranted for moderately severe hydronephrosis with frequent 
attacks of colic with infection (pyonehrosis) and greatly 
impaired kidney function.

As of February 17, 1994, the rating criteria for Diagnostic 
Code 7509 states that a 20 percent rating is warranted where 
there is hydropephrosis with frequent attacks of colic 
requiring catheter drainage.  A 30 percent rating is 
warranted when there are frequent attacks of colic with 
infection (pyonephrosis), and kidney function impairment.

As noted above, prior to February 17, 1994, stricture of the 
ureter was to be rated as hydronephrosis and subsequent to 
February 17, 1994, it was to be rated as hydronephrosis in 
the absence of kidney stones requiring some sort of therapy.  
The medical evidence of record does not demonstrate that the 
veteran suffers from recurrent kidney stones requiring 
therapy.  The evidence from St. Vincent's hospital does show 
the occurrence of kidney stones and one invasive treatment 
procedure in late 1994 and early 1995, but that the only 
incident of kidney stone treatment documented.  At his 
October 1996 hearing, the veteran testified that he had not 
had a recurrence of kidney stones since 1995.  During the 
veteran's November 2002 VA examination, he noted that he was 
not under diet or drug therapy.  The Board acknowledges the 
veteran's representative's contentions of multiple invasive 
procedures in 1994 and 1995 at St. Vincent's hospital.  
However, the evidence demonstrates that these procedures 
where diagnostic tests and not treatment procedures.  In 
fact, the VA physician from the November 2002 examination 
noted that the veteran did not require any invasive 
procedures more than two times a year, and in fact the last 
documented invasive procedure was in 1995.  Thus, the medical 
evidence of record does not show recurrent kidney stones, and 
under either the old or new rating criteria for Diagnostic 
Code 7511, the evidence dictates that the veteran's 
disability should be rated under Diagnostic Code 7509.

As noted above, both the old and new rating criteria for 
Diagnostic Code 7511 dictate that a 30 percent rating is not 
warranted unless there is evidence of frequent attacks of 
colic with infection (pyonehrosis) and impaired kidney 
function.  The evidence of record does demonstrate that the 
veteran has consistently reported frequent episodes of colic 
since 1992.  

During his May 1993 VA examination, the veteran reported 
monthly episodes of colic pain, especially after drinking 
large amounts of fluid.  Laboratory data showed a creatinin 
of 1.0, a BUN of 13 and electrolytes that were normal.  
Urinalysis showed 0 trace protein.  No cast or blood crystals 
were found.  The physician's diagnosis was left ureteropelvic 
junction partial obstruction, status post pyeloplasty with a 
good surgical result.  During his July 1997 VA examination, 
the veteran reported continuing flank pain on the left side.  
Objective examination revealed a mildly dysfunctional left 
kidney and a renal panel revealed completely normal results 
with a BUN in the normal range.

During the veteran's November 2002 VA examination, he 
reported that he was not under diet or drug therapy, except 
for 30 Darvocet pain pills used in the previous 6 months for 
pain that occurred bi-monthly.  He stated that he has held 
short-term subcontracting jobs since leaving the service in 
1987, but that his work is limited by his episodes of pain as 
well as fatigue.  The veteran reported that his pain consists 
of severe pain bi-monthly as well as constant but milder 
discomfort daily.  On physical examination, a urinalysis 
showed normal results.  His BUN and creatinine were normal.  
The physician's diagnosis was chronic left ureteral pelvic 
junction obstruction.

The physician noted that despite the veteran's reportedly 
debilitating pain, the veteran reported only needing 30 
Darvocet pills over the last six months.  The veteran 
estimated that seven to eight of his emergency room visits 
since 1992 have been for colic pain.  The physician noted 
that the veteran's medical records fail to document any 
disabling pain or need for medical intervention since the 
2001 CAT scan.  The physician noted that the veteran did 
suffer from frequent episodes of colic, but did not note the 
presence of infection, other than a urinary tract infection 
in 1994-1995.  The physician also noted that the severe 
disabling colicky pain described by the veteran would be 
atypical in the absence of a current obstruction.  A CAT scan 
performed in December 2002 showed evidence of a mild 
hydronephrosis on the left side.  A lasix renal scan 
performed in December 2002 showed total renal function within 
normal limits.  Following lasix administration, there was 
prompt clearance of activity from the left renal pelvis, 
indicating obstruction was not present.  The physician 
evaluated the test results and stated that they were 
consistent with dilation of the left collecting system 
without evidence of an ongoing obstruction and that in the 
absence of demonstrable obstruction, it would be unlikely 
that the residual pelvic dilation should account for the 
amount of pain that the veteran reports.

Thus, while the evidence of record demonstrates that the 
veteran has consistently reported frequent episodes of 
colicky pain, it does not demonstrate that this pain has been 
accompanied by pyonehrosis, except for an isolated urinary 
tract infection in 1995.  In fact, all the laboratory results 
from his examinations since 1992 fail to demonstrate any 
presence of infection.  Nor has the veteran been diagnosed 
with pyonehrosis at any of his extensive treatment visits.  
In the absence of any evidence of frequent colicky pain 
accompanied by pyonehrosis, a 30 percent rating is not 
warranted under either the new or old rating criteria for 
Diagnostic Code 7509.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Total Disability Evaluation Based on Individual 
Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. 38 C.F.R. §§ 
3.340 and 4.16(a). However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered. See 38 C.F.R. § 
3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

The veteran's only compensable service-connected disability 
is left ureteropel VIC junction obstruction currently rated 
as 20 percent disabling.  A scar above the right eyebrow is 
service-connected, but noncompensable, and there is no 
evidence of any impairment resulting from the scar.  His 
combined service-connected disability rating is 20 percent.  
Therefore, he does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a) 
for any applicable time period.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Here, the 
rating board did not refer the case for extraschedular 
consideration, and the Board finds no reason for such 
referral.

There is no persuasive evidence of record which indicates 
that the veteran is unemployable from the service-connected 
left ureteropel VIC junction obstruction.  As noted above, 
the veteran did submit a July 2001 letter from a former 
employer which stated that the veteran's efficiency in 
working had declined in the past three years and that the 
veteran had been complaining of pain in his kidneys.  The 
author stated that due to the veteran's frequent complaints 
of pain in his kidneys affecting his ability to work, the 
employer would have to give him light work to conform with 
his health.  Initially the Board notes that the letter's 
author suggests that he could still employ the veteran, in 
spite of his kidney complaints, but that he would have to 
assign him a different type of work.  Thus, this letter does 
not in any way demonstrate that the veteran's service 
connected disabilities render him unable to secure gainful 
employment.

Moreover, the medical evidence of record does not support the 
veteran's allegations of debilitating pain.  In fact, the 
physician from the November 2002 VA examination noted that 
despite the veteran's reportedly debilitating pain, the 
veteran reported only needing 30 Darvocet pills over the last 
six months.  The physician noted that the veteran's medical 
records fail to document any disabling pain and noted that 
the severe disabling colicky pain described by the veteran 
would be atypical in the absence of a current obstruction.  
He stated that if imaging studies did not show any ongoing 
obstruction, it would be difficult to accept this as the 
cause for the level of pain that would prevent regular 
gainful employment.

After testing for the presence of any obstruction, the 
physician evaluated the test results noted no evidence of an 
ongoing obstruction.  He stated that in the absence of 
demonstrable obstruction, it would be unlikely that the 
residual pelvic dilation should account for the amount of 
pain that the veteran reports.  Thus, there is no competent 
medical evidence of record to support the veteran's 
allegation that his service-connected disability prevents him 
from securing and following a substantially gainful 
occupation.

The Board has also reviewed the veteran's VA vocational 
rehabilitation records which show that he last attended 
college under the Chapter 31 program in late 1999.  However, 
the evidence regarding his vocational rehabilitation program 
does not lead to the conclusion that he is unable to obtain 
or retain substantially gainful employment due to his 
service-connected disabilities. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

